Citation Nr: 1520374	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-17 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for right hand disability as secondary to hepatitis C.

3.  Entitlement to service connection for a dental disability as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2009 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In November 2013, the Board denied the Veteran's claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014 the Court issued an order granting the parties' Joint Motion for Remand (JMR) to vacate the Board's decision and remanded the case back to the Board for compliance with the JMR to include a determination whether an examination or opinion was necessary.

In March 2015, after determining that a medical opinion with respect to the etiology of the Veteran's hepatitis C was necessary, the Board sought a medical expert opinion from a VA physician and, in April 2015, received the requested opinion.  The Board has complied with the terms of the JMR and, therefore, the December 2014 Court Order.  The Board need not notify the Veteran of the opinion prior to reaching the merits, because the claim will be granted.  38 C.F.R. § 20.903(a).

With respect to the right hand and dental claims, remand is necessary for the reasons set forth below, so any additional evidence submitted by the Veteran may be considered initially by the RO.  See 38 C.F.R. § 20.1304(c).

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but it is unclear whether the issue has been adjudicated.  See April 2009 VA Primary Care Note (indicating that the Veteran was determined to be "ineligible" for dental care); July 2009 VA Primary Care Note (noting the Veteran is "under [treatment] by Dental").  In any case, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.

The issue(s) of entitlement to service connection for a right hand disability as secondary to hepatitis C and for a dental disability as secondary to hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current diagnosis of hepatitis C which was, at least as likely as not, incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In establishing his claim, the Veteran need only demonstrate that there is an approximate balance of positive and negative evidence.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails." Id.  The benefit of the doubt is afforded the claimant with respect to each issue material to the determination.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service disease or injury and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

There is no dispute that the Veteran suffered from hepatitis C when he filed his claim.  See, e.g., September 2008 Gastroenterology Note ("HCV since 2000"); August 2012 Statement of Representative ("The first report of a diagnosis of Hepatitis C was in 2000").  Moreover, the Veteran's service treatment records verify that he did receive immunizations in 1979.  Air gun injectors were in use at the time and, giving the Veteran the benefit of the doubt, the Board finds the evidence at least in equipoise regarding the actual use of an air gun injector to give the 1979 immunizations.  Gilbert, 1 Vet.App. at 53-56.  Therefore, the medical question of whether the Veteran's hepatitis C was, at least as likely as not, incurred in 1979 via a contaminated air gun injector rather than due to a post-service cause is determinative.

In March 2015, the Board sent a request to the Veterans Health Administration (VHA) for a medical opinion regarding the etiology of the Veteran's hepatitis C, including whether it was caused by the in-service immunizations via air gun injector.  A VA physician responded in April 2015.  After reviewing the available evidence and the medical literature, he concluded that "there is a greater than 50% likelihood that the Veteran's hepatitis C was caused by or the result of immunizations via air gun injector during active duty service."  The VA physician went on to discuss the medical literature and evidence in the claims file that supported his conclusion.  To summarize, the VA physician found the alleged infection via air gun injector to be medically plausible, that it is not possible to say later risk factors were more likely given the absence of any testing for hepatitis C prior to those risk factors, and that, in her experience, other veterans with no other reported risk factors had also been diagnosed with hepatitis C after immunizations via presumably contaminated air gun injectors.  The VA physician also addressed the contrary evidence in the record, including statements by the Veteran's treating physicians.

While there is evidence against finding a causal nexus, specifically evidence that other risk factors are the more likely cause of the Veteran's hepatitis C, the detailed April 2015 opinion of the VA physician puts the evidence regarding the etiology of the Veteran's hepatitis C at least in equipoise.  Because the evidence is at least in equipoise, the Veteran is entitled to the benefit of the doubt on the etiological issue.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Board will grant the Veteran's claim of entitlement to service connection for hepatitis C.

Because the Veteran's claim has been granted and the Veteran could suffer no prejudice, the Board need not discuss the VA's fulfillment of its duties to notify and assist with respect to this issue.


ORDER

Entitlement to service connection for hepatitis C is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran asserts entitlement to service connection for right hand and dental disabilities both as secondary to hepatitis C.  He has not had an examination with respect to either claim.

VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

The claims under consideration are alleged to be secondary to now service-connected hepatitis C.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998); 38 C.F.R. § 3.310(a).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).

With respect to the right hand, the record establishes that the Veteran injured his right hand in a post-service oil drilling accident.  See, e.g., April 2010 Form 9 ("Hand was injured in 1981, but did not heal properly due to Hepatitis-C."); May 2006 VA Psychiatry Consult (recounting an oil drilling accident after service that resulted in a right hand injury); May 2006 VA Primary Care Nurse Practitioner Note ("Right hand x-ray showed degenerative changes in the past."); April 2007 VA Primary Care Note (listing bilateral carpal tunnel syndrome in list of active problems and noting complaints of hand numbness).  He has alleged that his right hand failed to heal properly and that his current right hand disability is due, at least in part, to his now service-connected hepatitis C.  While there is no evidence other than the Veteran's own allegations associating his alleged right hand disability to poor wound healing caused by hepatitis C, the claim is medically plausible and the record provides some minimal indication of an association.  See December 2007 VA Gastroenterology Note (documenting arthritis "currently affecting his hands" as relevant issue with respect to hepatitis C treatment).  Because the threshold for an examination is low, the Board finds it advisable to provide an examination with respect to the Veteran's claim of entitlement to service connection for a right hand disability as secondary to service-connected hepatitis C.  McLendon, 20 Vet. App. at 83.

The Veteran's claim of entitlement to service connection for a dental disability raises both the issue of service connection for compensation purposes and service connection for treatment purposes.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  A claim of entitlement to service-connection for a dental disability for treatment purposes only is separate and distinct from a claim of entitlement to service-connection for a dental disability for compensation purposes.  See, e.g., 38 C.F.R. § 3.381 (2014).  

The agency of original jurisdiction (AOJ) with respect to a claim of entitlement to service connection for a dental disability for treatment purposes only is the Veterans Health Administration (generally, the VA Medical Center).  Id.  The evidence of record does not document any decision by the AOJ with respect to the claim of entitlement to service connection for a dental disability for treatment purposes only.  Therefore, as noted in the Introduction, the claim for service connection for a dental disability for treatment purposes only should be referred to the AOJ.

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (setting forth the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

The record contains references to current dental problems and indications that the Veteran's dental problems are, at least in part, associated with treatment for his service-connected hepatitis C.  See, e.g., July 2009 VA Primary Care Note ("Dental pain secondary to broken molar, improved; under tx by Dental for dental caries and periodontitis onset assoc. with antiviral/immunosuppressive rx for Hepatitis C").  To the extent the Veteran seeks service connection for compensation purposes for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, any such claim would have to be denied as a matter of law.  See 38 C.F.R. § 3.381(b); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit).

However, the available medical records are not sufficiently detailed to permit a determination as to whether the Veteran's alleged dental disability includes, for example, impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Similarly, assuming a dental condition eligible for service connection for compensation purposes, the only etiological opinion of record relates to dental pain secondary to a broken molar, dental caries, and periodontal disease.  See July 2009 VA Primary Care Note.  If the Veteran has an eligible dental disability, the Board will need an opinion regarding the etiology of his disability.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 81-83.  Therefore, a remand is necessary to determine the nature and, potentially, the etiology of the claimed dental disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ including, but not limited to, VA treatment records from August 2009 to the present.

2.  After obtaining all available VA treatment records as described above, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of the Veteran's current right hand disability, if any.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with any examination deemed necessary.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:

a.  Diagnose any current right hand disability.

b.  For each diagnosed right hand disability, is it at least as likely as not (probability of at least 50 percent) that the Veteran's current right hand disability was caused by the Veteran's service-connected hepatitis C or the treatment the Veteran received for his hepatitis C, including but not limited to antiviral and immunosuppressive medications?

c.  For each diagnosed right hand disability, if the examiner provides a negative response to (b), is it at least as likely as not (probability of at least 50 percent) that the Veteran's current right hand disability was aggravated by the Veteran's service-connected hepatitis C or the treatment the Veteran received for his hepatitis C, including but not limited to antiviral and immunosuppressive medications?

Note:  Aggravation means any increase in the severity of an existing nonservice-connected disability (in this case, a right hand disability), that is proximately due to or the result of the service-connected disability (hepatitis C and treatment therefore) and not due to the natural progress of the nonservice-connected disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner should note that it has been established for VA purposes that the Veteran suffered a post-service crush injury to his right hand in 1981 and that he first contracted hepatitis C two years earlier in 1979.  The Veteran alleges that the 1981 right hand injury did not heal properly due to his hepatitis C infection.  The examiner should also consider any later complications or increased right hand disability due to hepatitis C or treatment for the hepatitis C.

In rendering the requested opinions, the examiner should specifically consider the Veteran's contentions and all relevant medical evidence of record.  A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After the RO completes any additional development deemed necessary, schedule the Veteran for a VA examination with a dentist to determine the nature and etiology of any current dental condition.  The examiner should review the Veteran's claims folder and note that review in the examination report.  Specifically, the examiner's opinion should address the following: 

a.  Diagnose any current dental condition.

b.  For each diagnosed dental condition, is it at least as likely as not (probability of at least 50 percent) that the Veteran's current dental disability was caused by the Veteran's service-connected hepatitis C or the treatment the Veteran received for his hepatitis C, including but not limited to antiviral and immunosuppressive medications?

c.  For each diagnosed dental condition, if the examiner provides a negative response to (b), is it at least as likely as not (probability of at least 50 percent) that the Veteran's current dental disability was aggravated by the Veteran's service-connected hepatitis C or the treatment the Veteran received for his hepatitis C, including but not limited to antiviral and immunosuppressive medications?

Note:  Aggravation means any increase in the severity of an existing nonservice-connected disability (in this case, dental disabilities), that is proximately due to or the result of the service-connected disability (hepatitis C and treatment therefore) and not due to the natural progress of the nonservice-connected disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's contentions and all relevant medical evidence of record.  A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide explanations stating why this is so.  In so doing, the examiner shall

explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


